Exhibit 10.1 ﻿ PURCHASE AND ASSUMPTION AGREEMENT dated as of October 28, 2015 between BANK OF AMERICA, NATIONAL ASSOCIATION and REDDING BANK OF COMMERCE ARTICLE 1 CERTAIN DEFINITIONS Certain Definitions 1 Accounting Terms 11 ARTICLE 2 THE P&A TRANSACTION Purchase and Sale of Assets 12 Assumption of Liabilities 12 Purchase Price 13 Sale and Transfer of Servicing 13 ARTICLE 3 CLOSING PROCEDURES; ADJUSTMENTS Closing 14 Payment at Closing 14 Adjustment of Purchase Price 14 Proration; Other Closing Date Adjustments 15 Seller Deliveries 15 Purchaser Deliveries 17 Delivery of the Loan Documents 17 Owned Real Property Filings 17 Allocation of Purchase Price 18 ARTICLE 4 TRANSITIONAL MATTERS Transitional Arrangements 18 Customers 19 ACH Debit or Credit Transactions 20 Wires 22 Access to Records 22 Interest Reporting and Withholding 22 Negotiable Instruments 23 ATM and Debit Cards 23 Data Processing Conversion for the Branches and Handling of Certain Items 23 Infrastructure Installation 25 Employee Training 27 Night Drop Equipment 27 Expenses Relating to Transitional Matters 28 i Access to the Branches on the Closing Date 28 Customer Claims 28 ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF SELLER Corporate Organization and Authority 29 No Conflicts 29 Approvals and Consents 30 Leases 30 Litigation and Undisclosed Liabilities 30 Regulatory Matters 30 Compliance with Laws 31 Loans 31 Records 32 Title to Assets 32 Deposits 32 Environmental Laws; Hazardous Substances 32 Brokers’ Fees 33 Property 33 Absence of Certain Changes or Events 34 Employee Benefit Plans; Labor Matters 34 Available Funds 35 Limitations on Representations and Warranties 35 ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF PURCHASER Corporate Organization and Authority 35 No Conflicts 35 Approvals and Consents 35 Regulatory Matters 36 Litigation and Undisclosed Liabilities 37 Operation of the Branches 37 Brokers’ Fees 37 Financing to be Available 37 Limitations on Representations and Warranties 37 ARTICLE 7 COVENANTS OF THE PARTIES Activity in the Ordinary Course 37 Access and Confidentiality 39 Environmental Matters 40 ii Regulatory Approvals 41 Consents 42 Efforts to Consummate; Further Assurances 43 Solicitation of Accounts; Non-Solicitation 43 Insurance 44 Servicing Prior to Closing Date 44 Change of Name, Etc. 45 ARTICLE 8 TAXES AND EMPLOYEE BENEFITS Tax Representations 45 Proration of Taxes 46 Sales and Transfer Taxes 46 Information Returns 46 Payment of Amount Due under Article 8 46 Assistance and Cooperation 46 Transferred Employees 47 ARTICLE 9 CONDITIONS TO CLOSING Conditions to Obligations of Purchaser 50 Conditions to Obligations of Seller 51 ARTICLE 10 TERMINATION Termination 52 Effect of Termination 53 ARTICLE 11 INDEMNIFICATION Indemnification 53 Exclusivity 56 AS-IS Sale; Waiver of Warranties 56 ARTICLE 12 MISCELLANEOUS Survival 56 Assignment 57 iii 12.3 Binding Effect 57 12.4 Public Notice 57 12.5 Notices 57 12.6 Expenses 58 12.7 Governing Law; Consent to Jurisdiction 58 12.8 Waiver of Jury Trial 58 12.9 Entire Agreement; Amendment 59 12.10 Third Party Beneficiaries 59 12.11 Counterparts 59 12.12 Headings 59 12.13 Severability 59 12.14 Interpretation 59 12.15 Specific Performance 60 iv List of Exhibits Exhibit 1.1(a) Branches/Real Properties Exhibit 1.1(b) Deposits Exhibit 1.1(c)(i) Excluded Brokered Deposits Exhibit 1.1(c)(iii) Excluded Affinity Relationships and Reward Programs Exhibit 1.1(d) Loans Exhibit 1.1(e) Personal Property Exhibit 1.1(f) Seller’s Knowledge Exhibit 3.5(b) Form of Bill of Sale Exhibit 3.5(c) Form of Assignment and Assumption Agreement Exhibit 3.5(d) Form of Assignment of ATM Lease and Assumption Agreement Exhibit 3.5(e) Form of Assignment of Tenant Lease and Assumption Agreement Exhibit 3.5(i) Form of Assignment of Loan Documents and Assumption Agreement Exhibit 4.9 Schedule of Processing Fees Exhibit 7.5(b)-1 Estoppel Certificate – ATM Lease Exhibit 7.5(b)-2 Estoppel Certificate – Tenant Lease Exhibit 7.7(a) Specified Counties vi This PURCHASE AND ASSUMPTION AGREEMENT , dated as of October 28, 2015 (this “ Agreement ”), between Bank of America, National Association, a national banking association, organized under the laws of the United States, with its principal office located in Charlotte, North Carolina (“ Seller ”), and Redding Bank of Commerce, a California state chartered bank, with its principal office located in Redding, California (“ Purchaser ”). RECITALS WHEREAS , Purchaser desires to acquire from Seller, and Seller desires to transfer to Purchaser, certain banking operations in the State of California in accordance with and subject to the terms and conditions of this Agreement. NOW, THEREFORE , in consideration of the premises and the mutual promises and obligations set forth herein, the parties agree as follows: ARTICLE 1 CERTAIN DEFINITIONS Certain Definitions . The terms set forth below are used in this Agreement with the following meanings: “ Accrued Interest ” means, as of any date, (a) with respect to a Deposit, interest which is accrued on such Deposit to but excluding such date and not yet posted to the relevant deposit account and (b) with respect to a Loan, interest which is accrued on such Loan to but excluding such date and not yet paid
